DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 26 September 2022, to the non-final rejection dated 26 May 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass the species cited in the prior art rejection below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1, 49, 53, 58, 106, 129, 131, 151, 156, 158 and 163 are rejected.
Claims 159 and 162 are objected to.
Claims 144-145, 160-161 168, 170 and 172 are pending but withdrawn from consideration as drawn to non-elected subject matter.  


Claim Objections
Claims 159 and 162 are objected to as depending from a rejected base claim.  The species listed in claims 159 and 162 appear to be allowable over the prior art.  The claims are not allowable at this time since they each depend from rejected claim 1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 49, 53, 58 and 163 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastracchio (US 20140275011, of record).
In the previous office action it was asserted that Mastracchio discloses a number of species which are anticipatory of the instant genus and two species were cited.  
The two previously cited species have been excluded by the present amendment.
  However, at least one species which still anticipates the claims, as presently amended, is disclosed by the reference.
See for example, the compound of example 3 disclosed at page 62 by name, the disclosed name and chemical structure according to art-recognized nomenclature is shown below:

    PNG
    media_image1.png
    187
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    617
    media_image2.png
    Greyscale

Example 3 is a compound of formula (I), wherein R1 is 6-membered heterocycloalkyl; R2 is halo; X1, X2 and X3 are each CR3, each of the R3 are H; A1 is CR4 and R4 is H; B1 is NR5 and R5 is C1 alkyl.
This compound reads on claims 1, 49, 53 and 58.
The compound was tested in several bioassays as disclosed in table 1 on page 121.  The compound was necessarily provided as a composition according to claim 163 in order to provide for the assay results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 106, 129 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Mastracchio (US 20140275011) as applied to claims 1, 49, 53, 58 and 163 above, and further in view of the teachings found therein.
Claims 106 encompasses a compound of formula (I), wherein R2 is halo; X1, X2 and X3 are each CR3, one of the R3 is halogen and the remainder are H; A1 is CR4 and R4 is H; B1 is NR5 and R5 is C1 alkyl.
Mastracchio example 3 cited above differs from claims 106, 129 and 131 in that each of the R3 are H instead of one being halogen and the remainder are H.  It lacks a halogen substituent at the benzene ring portion of the benzimidazole moiety.
Mastracchio teaches halogen substituent at the benzene ring portion of the benzimidazole moiety.  See for example the generic teachings of compounds according to formula I(b) at page 17 at paragraph 44:

    PNG
    media_image3.png
    567
    652
    media_image3.png
    Greyscale

The “Z” carbon atom at the benzene ring portion of the benzimidazole moiety of the compounds is taught as being either unsubstituted or substituted with a halogen.
Compare also examples of this genus, such as example 329 disclosed at page 119 by name “(3R)-N-{5-chloro-4-[4-fluoro-1-(tetrahydro-2Hpyran-4-ylmethyl)-1H-benzimidazol-6-yl]pyridin-2-yl}piperidine-3-carboxamide” and the compound “(3R)-N-{5-chloro-4-[1-(tetrahydro-2H-pyran-4 -ylmethyl)-1H-benzimidazol-6-yl]pyridin-2-yl}piperidine-3-carboxamide” disclosed at page 127, left column- 10th compound down.
These two compounds differ from each other only in that example 329 has a halogen group attached to the benzimidazole ring instead of a hydrogen as in the second compound - according to the generic teachings of formula I(b) referred to above.
The teachings of the exemplified compounds in combination with the generic teachings provide a reason to provide for both unsubstituted and halogen substituted benzimidazole compounds.  There is good reason to modify example 3 in the same way as for example 329, by attaching a halogen group to the benzimidazole ring according to the generic teachings of formula I(b).
A skilled artisan would thus find reason to make the exchange and would reasonably expect the halogenated compound to have similar activity, as the non-halogenated one, in view of the small structural difference and the teachings of the reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1, 49, 53, 58, 106, 129, 131, 151, 156, 158 and 163 on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10-19 and 47-54 of copending Application No. 17642482 (reference application, Claims dated 2022-03-11) is maintained. 
The rejection as it was set forth a pages 15-16 of the previous office action is reproduced below:
“Reference independent claim 3 falls entirely into the scope of examined independent claim 1.  The reference dependent claims specify limitations which would lead one to select compounds according to the rejected dependent claims.  For example reference claim 4 recites a subgenus which corresponds to that of examined claim 49.  Reference claim 5 lists several options for the X1-X3 groups, at least one of which is where all three are CR3 as for examined claim 53. Reference claim 6 states that R3 is preferably F consistent with examined claim 106.  The limitations of examined claims 129, 131, 151, 156 and 158 are similarly set forth in reference claims 10-19 and reference claim 47 is a composition per examined claim 163.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.”

Applicant’s traversal
Applicant requests that the rejection be withdrawn “because Applicant's amendment of claim 1 has undermined the rationale behind this rejection”.

Examiner’s Response:
The Examiner agrees that the statement: “Reference independent claim 3 falls entirely into the scope of examined independent claim 1” - is no longer true.
The Examiner however asserts that it would be obvious to select compounds from within the reference genus which fall into the scope of the amended instant claims.
Reference independent claim 3 recites a compound of formula (I) wherein the B1 group can be C-R6R7 or N-R5.  The reference R6 and R7 groups all fall into the scope of the present claims.  The reference R5 group can be an alkyl or alkoxy group wherein an R5 alkyl group is within the scope of the present claims.  
It would be obvious to select a subgenus wherein B1 is C-R6R7, the entire scope of which falls into the present claims.
Furthermore, it would be obvious to select an alkyl group as the R5 moiety if B1 was N-R5, since it is selected from a finite list of only two options.  Additionally, the selection of an alkoxy group as R5 would lead to an unusual N-O bond - a skilled artisan would avoid such compounds in view of the unpredictable nature of this bonding arrangement.
Additionally, the entire scope of the alternate formula (II) falls into the scope of instant claim 1.  Thus, if one was to select a compound according to the alternate formula (II) as claimed in the reference application, such a selection would lead to a compound as presently claimed.
For at least these reasons the provisional rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625